Title: Mississippi Land Company Minutes of Meeting, 16 December 1767
From: Mississippi Land Company
To: 



[16 December 1767]

At a General Meeting of the Mississippi Company at Stafford Court House in Virginia December 16th 1767.

Present


Richard Parker
Francis Thornton


Richard Henry Lee
William Brent


William Fitzhugh
John Augustine Washington


Francis Lightfoot Lee
William Fitzhugh Junr


Thomas Ludwell Lee
William Beale Junr


George Washington
William Lee


Richard Parker Esqr chosen President this meeting
It is resolved that Messr Robt Brent, Richard Graham, Philip Thomas Lee, William McGachin, and George Plater be excluded from the Company for not having paid their Quota agreeable to the original Articles.
It is resolved that Mr Edwd Key deceased was not a member of this Company, having never signed the Original Articles or paid any money.
It is resolved that Majr Thomas Addison, is not a member of this Company, but that application shall be made to him to become a member.
It is resolved that Mr John Hite is not a Member of this Company having never signed the Articles or paid any money.
It is resolved that Mr Samuel Washington be admitted as a Member of this Company on complying with the Articles thereof.
It is resolved that Messrs John Baylor, Bernard Moore and Thomas Walker, be admitted as members of the Company on their complying with the Articles thereof.
It is resolved that Mr Chas Digges have full power and Authority to sell or dispose of his share in this Company to Mr Thomas Montgomer⟨ie⟩ or any other person that the Company shall hereafter approve of.
It is resolved that application shall be made to Mr Warner Lewis and Doctor Arthur Lee to become members of this Company.
It is the opinion of the Company, and so it is ordered, that the Treasurer of the Company, call a general meeting of the Company according to the Rules of the Company for that purpose, on the 21st day of March next ensuing, and if at that time a number of Members sufficient to form a general Meeting shall not be assembled, that in that Case the Comittee already appointed by the Company or the Treasurer of the Company

being so directed by the Committee, shall have full power and Authority to demand and receive of each Member of the Company the Sum of £13.11.0 Sterling, amounting in the whole to the Sum of £54 ⟨illegible⟩ Sterling, which Sum the said Committee are impowered to dispose of in employing an Agent to proceed immediately to Britain, there to solicit the Company’s Grant, as fully, speedily, and effectually as the nature of the Business will admit.
It is resolved that Wm Lee Esqe the Treasurer, has presented his Account to this Company which is admitted.
It is resolved that Wm Lee Esqe be continued Treasurer to this Company.
It is resolved that the Treasurer pay the Expence of this meeting.
